DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- is/are rejected under 35 U.S.C. 103 as being unpatentable over Perraut (US 2019/0038229) in view of Bajic (US 2004/0036326).
Perraut provides the details set forth above, including a heater in the mat portion of the cushion, but lacks the specifics of disclosing that the heating device includes a PTC heater.  
On the other hand, Bajic shows a cushion comprising a heating device that includes a PTC heater 26, as described in paragraph 0017.
It would have been obvious to modify the heater of Perraut to include a PTC heater, as taught by Bajic, because doing so would provide the benefits that are inherent with a PTC heater such as positive temperature control.
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

1.    A removable seat cushion (14) with a massage and heating function (via massage and heating systems disclosed in paragraph 0019 of Perraut) for placement on a motor vehicle seat (as disclosed in paragraph 0034 of Perraut), said removable seat cushion comprising:
a support mat configured for arrangement on a front of a backrest of a motor vehicle seat (support mat 14 of Perraut);
a fastener configured to removably fasten the removable seat cushion to the motor vehicle seat (fastener comprising, straps described in paragraphs 0014 and 0041, and shown in Figure 5 of Perraut);
a plurality of actuators arranged on the support mat and configured for pneumatic operation (elements 62 of massage system 86 shown in Figures 6 and 8-9 and described in paragraphs 0063 and 0065 of Perraut); 
a receiving device (54 in Figures 5, 7, and 19, and 280 in Figure 13 of Perraut) for receiving at least one peripheral device, wherein said at least one peripheral device contains devices necessary for operating the removable seat cushion (peripheral devices include controller 18, pump 48, valve block 26, and fan(s) 80 of Perraut); and
a heating device configured to heat the support mat (element 60 of Perraut), wherein the heating device includes a resistance heating device or a PTC auxiliary heater device (in accordance with the statement of obviousness above).

    PNG
    media_image1.png
    629
    1600
    media_image1.png
    Greyscale

2.    The removable seat cushion of claim 1, wherein the heating device includes a heating element which is laterally spaced from the actuators (element 60, as modified in light of Bajic, has heating elements laterally spaced from the actuators 62, as shown in the illustrated copy of Figure 6 above of Perraut, above).

3.    The removable seat cushion of claim 2, wherein the heating element is spaced from the actuators at a distance of at least 7 cm (element 60, as modified in light of Bajic, has heating elements laterally spaced a distance of 7 cm from the actuators 62, as shown in the illustrated copy of Figure 6 above of Perraut, above).

4.    The removable seat cushion of claim 2, wherein the heating element is spaced from the actuators at a distance of at least 4 cm (element 60, as modified in light of Bajic, has heating elements laterally spaced a distance of 4 cm from the actuators 62, as shown in the illustrated copy of Figure 6 above of Perraut, above).

5.    The removable seat cushion of claim 2, wherein the heating element is spaced from the actuators at a distance of 1 cm (element 60, as modified in light of Bajic, has heating elements laterally spaced a distance of 1 cm from the actuators 62, as shown in the illustrated copy of Figure 6 above of Perraut, above).

6.    The removable seat cushion of claim 1, wherein the heating device includes a PTC auxiliary heater (in accordance with the statement of obviousness above).

7.    The removable seat cushion of claim 8, wherein the PTC auxiliary heater heats air of the pneumatically operated actuators (based on the disclosure of Perraut in paragraphs 0067, 0068 and that which is shown in Figures 6-7 and 13, and based on the disclosure of Perraut in paragraph 0107 of air flow openings in the heat mat 60, the air from air channel layer 78 moves upward past the heating layer and the pneumatic bladders of the massage system, and thus transfers the heat from the PTC auxiliary heater of the combination to the actuators 62 of Perraut, including to the air within the actuators 62).

8.   The removable seat cushion of claim 1, wherein each of the plurality of actuators is configured to be individually filled or emptied independently from the other actuators (it would have been obvious to further modify the cushion to make the actuators independently fillable or emptiable for more particularly targeting an area to be engaged or massaged).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833.  The examiner can normally be reached on Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636